                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 1 of 15              FILED
                                                                                   2021 Jun-09 PM 05:12
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

KATRINA CARTER                              )
                                            )
            Plaintiff,                      )
                                            )
v.                                          )       Civil Action No.: 1:20-CV-01803-CLM
                                            )
CROWN ASSET                                 )
MANAGEMENT, LLC;                            )
                                            )
            Defendants.                     )

                DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

            COMES NOW, Defendant Crown Asset Management, LLC, and submits this

Reply to Plaintiff’s Brief in Opposition to Defendant’s Motion for Summary

Judgment [Court Doc. #23] regarding Plaintiff Katrina Carter’s alleged Fair Debt

Collection Practices Act claim:




{W0687044.1 }                                   i
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 2 of 15




TABLE OF CONTENTS .........................................................................................ii


I.          DEFENDANT’S RESPONSE TO PLAINTIFF’S NARRATIVE OF FACTS
            ......................................................................................................................... 1
II.         ARGUMENT ............................................................................................. 1-12
            a. Plaintiff’s purported Fair Debt Collection Practices Act claim based on
               “misrepresentation” has already been addressed and Defendant is
               protected     by     doctrine   of     absolute     witness       immunity
               regardless…………………………........................................................1-7

                      i. Plaintiff’s claim fails under § 1692e and §1692f of the FDCPA
                         which Defendant has already briefed……………………............1-2

                     ii. The Plaintiff’s claim of misrepresentation fails because the
                         Defendant is protected by the doctrine of absolute witness
                         immunity…………………...........................................................2-7

                    iii. Carter’s claims under § 1692f fails because Plaintiff fails to state
                         claim upon which relief can be granted........................19

            b. Plaintiff’s claims are due to be dismissed because Plaintiff has not proven
               with particularity any discovery is needed pursuant to Federal Rule of Civil
               Procedure 56(d). . …………………………………………………….8-12

III.        CONCLUSION.............................................................................................12
CERTIFICATE OF SERVICE................................................................................13




{W0687044.1 }                                                      ii
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 3 of 15




                     I.    DEFENDANT’S RESPONSE TO PLAINTIFF’S
                                  NARRATIVE OF FACTS
      Plaintiff did not offer her own narrative of any undisputed or disputed facts, nor

did she dispute Defendant’s statement of facts. In accordance with this Court’s

Summary Judgment requirements, “[a]ll material facts set forth in the statement

required of the moving party will be deemed to be admitted for summary judgment

purposes unless controverted by the response of the party opposing summary

judgment.” [Court Doc. #14-1, Page 25].               Because Plaintiff did not dispute

Defendant’s narrative of the facts, the entire factual basis for Defendant’s Motion

for Summary Judgment is uncontested.

                                      II.    ARGUMENT

   a. Plaintiff’s purported Fair Debt Collection Practices Act claim based on
      “misrepresentation” has already been addressed and Defendant is
      protected by the doctrine of absolute witness immunity regardless.

           i. Plaintiff’s claim fails under § 1692e and § 1692f of the FDCPA which
              Defendant has already briefed.
            Plaintiff argues Defendant failed to address her Fair Debt Collection Practices

Act (FDCPA) claim to the extent it is based on an alleged misleading affidavit

offered by Crown’s counsel in the underlying case of Crown Asset Management v.

Katrina Carter, Case No.: 61-SM-2020-900317.00, in the Small Claims Court of

Talladega County, Alabama. The misleading affidavit is not attached to the

Plaintiff’s Reply, nor is there an allegation – much less evidence - the “deceptive”


{W0687044.1 }                                 -1-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 4 of 15




affidavit was part of the trial court’s ruling (in favor of Plaintiff Carter). This is the

prototypical unsupported and conclusory averment entirely insufficient to defeat a

properly supported Motion for Summary Judgment. See Smith v. OFC. Eric

Andrews, 2016 WL 6818755 (S.D. Ga. 2016) (finding Plaintiff’s unsworn and

conclusory allegations insufficient to defeat Defendant’s motion for summary

judgment).

            However, even if Plaintiff’s contention regarding a “misleading” affidavit was

part of the substantive record, the nature of her claim does not change and the

Defendant has addressed any putative FDCPA claim arising from the underlying

debt-suit in its initial Motion for Summary Judgment. [Court Doc. #21]. If well pled,

Plaintiff’s claim of misrepresentation falls under § 1692e1 or § 1692f2 of the FDCPA,

which has already been briefed. Moreover, Plaintiff’s contention Defendant offered

the affidavit at trial only undermines the basis for her entire claim, namely Defendant

had no intent to prove its case against the Plaintiff to begin with. Plaintiff has no

viable FDCPA claim regardless of how she frames the issue.

          ii. The Plaintiff’s claim of misrepresentation fails because the Defendant
              is protected by the doctrine of absolute witness immunity.


1
  A debt collector may not use any false, deceptive, or misleading representation or means in
connection with the collection of any debt. § 1692e. False or misleading representations, 15 U.S.C.
§ 1692e.
2
  A debt collector may not use unfair or unconscionable means to collect or attempt to collect
any debt. § 1692f. Unfair practices, 15 U.S.C. § 1692f.
{W0687044.1 }                                  -2-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 5 of 15




            If Plaintiff’s claim regarding a false affidavit were true – and it is not – it

would not matter. Statements made during litigation are protected as privileged. The

United States District Court for the Northern District of Florida addressed this in

Beck v. Codilis & Stawiarski, P.A., et al., finding attorneys who inexcusably filed

false affidavits in a state court action to collect a debt were nonetheless immune from

civil liability on the grounds of common law witness immunity. 2000 U.S. Dist.

LEXIS 22440 (N.D. Fla. 2000).            The plaintiff in Beck brought claims under the

FDCPA alleging the defendants violated 15 U.S.C. §§ 1692f(l), e(2), and 10 by

demanding attorney’s fees and title search fees not based on hours worked,

demanding amounts not incurred by the firm, and submitting false affidavits. Id. at

*2. The Court dismissed each of the plaintiff’s claims based on the common law

right of witness immunity. Id. at *6. “That the affidavits were false does not,

however, mean that plaintiffs may recover in this action. To the contrary, the

longstanding principle of absolute witness immunity bars plaintiffs’ claims.” Id.


            Further, the Court determined claims filed under the FDCPA do not override

common law immunity. Id. “In the absence of any express indication that Congress

intended a different result, absolute witness immunity would be held applicable to

actions under the [FDCPA].” Id. The court continued, “When Congress adopted

the Fair Debt Collection Practices Act, it presumably was aware of absolute witness

immunity. Congress gave no express indication, however, of any intent to override

{W0687044.1 }                                 -3-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 6 of 15




that doctrine. Here … plaintiff’s interests ‘must yield to the dictates of public

policy’; their claims based on the giving of false testimony are barred.” Id. The

plaintiff could not succeed in her suit because the Defendants statements were made

in the course of pending litigation. Id.


            Similarly, Plaintiff Carter’s claim is based on violations of the FDCPA. In

opposition to summary judgment, she alleges Crown’s employee made

misrepresentations in an affidavit offered at trial. Accepting Carter’s claim as true

only for purposes of this Motion, the FDCPA claims still must be dismissed. The

affidavit in question was offered as trial testimony pursuant to Alabama Small

Claims Rule J3. In other words, it is trial testimony to be given the weight the trier

of fact deems appropriate. Plaintiff Carter alleges the affidavit was presented at trial,

and for this reason the common law witness immunity discussed by the Beck Court

applies. Defendant disputes the affidavit was misleading or false, but this Honorable

Court need not decide that issue. Even if false, public policy and the doctrine of

witness immunity requires the dismissal of Plaintiff’s FDCPA claim based on

misleading or “false” trial testimony.




3
  Alabama Small Claims Rule J reads, in pertinent part, “[t]he court in its discretion may participate
freely in the examination of parties and witnesses, may relax the rules of evidence and may receive
sworn written or recorded statements of witnesses or parties not present at the trial.”
{W0687044.1 }                                    -4-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 7 of 15




            Similarly, the United States District Court for the Eastern District of Kentucky

held a debt collector was immune from civil prosecution under the FDCPA for

allegedly false claims made in an affidavit filed with the District Court in an action

to collect a debt. Etapa v. Asset Acceptance Corp. and Greene & Cooper, P.S.C.,

373 F.Supp.2d 687, 2004 U.S. Dist. LEXIS 27315 (E.D. Kent. 2004). In Etapa,

Plaintiff initiated an action claiming the defendant violated various sections of the

FDCPA by using false, misleading, or deceptive representations in connection with

the collection of the outstanding debt. Id. at 689. The defendant executed an affidavit

which included an allegedly false claim that the defendant was a holder in due course

of plaintiff’s account which was then filed in the district court. Id. The Court first

discussed whether the defendant’s affidavit constituted testimony in a legal

proceeding. Id.           at 690. The Court correctly stated “other jurisdictions have

recognized that testimony proffered by a witness in an affidavit is an important part

of the judicial process and it should enjoy the same protection as testimony provided

in court.” Id. at 690-91. See Collins v. Walden, 613 F. Supp. 1306 (N.D. Ga. 1985)

(finding each of the defendants immune from civil liability for his or her part in the

presentation of false affidavits to the court). In recognition of that principal, the

Etapa Court concluded “Asset Acceptance’s statement qualifies for protection under

the doctrine of absolute witness immunity.” Id. at 691.




{W0687044.1 }                                  -5-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 8 of 15




            The Court then discussed the possibility that the FDCPA abrogated the

doctrine of witness immunity, ultimately holding, “There is nothing on the face of

the FDCPA that suggests that Congress intended for it to abrogate the doctrine.

Accordingly, the Court finds that the FDCPA does not abrogate the doctrine of

absolute witness immunity.” Id. at 691. The FDCPA properly prohibits misleading

and deceptive collection tactics but does not work to restrict the litigation process.

To hold otherwise would render every lawyer or witness civilly liable if an affidavit

evidencing a disputed indebtedness was at all inaccurate or simply disbelieved. In

the latter scenario, should the plaintiff prevail regarding a contested debt, the filing

party would automatically be liable under the FDCPA because the complaint

initiating the suit “misrepresented” the nature of the debt since Plaintiff was judged

not to owe it. This is not the law, nor should it be.


            The position advanced by the plaintiff is akin to holding a claimant in a civil

fraud case liable to the defendant for defamation should the civil suit fail. In that

scenario, the statement was “published” when the complaint was filed and must have

been false or else the jury would not have found for the defense. This is the very

result the Witness Immunity Doctrine was created to prevent. The rules have not

changed simply because this case is brought pursuant to the FDCPA. Had the

drafters of the FDCPA, or any of the committees participating in revisions to the

FDCPA, intended such a result it surely would have been explicit in its language.

{W0687044.1 }                                 -6-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 9 of 15




There is nothing in the FDCPA indicating this is the one area of the law where

witness immunity does not apply. The types of “false” and “misleading” statements

prohibited by the FDCPA concern unscrupulous debt collectors telling debtors they

will go to jail if a debt is not paid, telling the debtors fictitious deadlines exist

regarding payment, or otherwise leaving the debtor to believe untrue things about

the indebtedness in order to inspire payment. The present case has nothing to do

with these types of abuses. This affidavit, even if it ultimately turns out to be

inaccurate is not the type of “false” or “misleading” collection conduct the FDCPA

seeks to address.

            The Etapa decision is based on facts strikingly similar to the instant matter; a

creditor was found to enjoy absolute witness immunity as it related to allege false

statement made through an affidavit filed with the court in an action to collect a debt.

In this matter the plaintiff alleges the defendant violated the FDCPA by submitting

a sworn affidavit during trial. No matter the content of the affidavit or the veracity

of the plaintiff’s allegations regarding the nature of the assertions contained in it, the

Defendant in this matter is subject to the absolute witness immunity discussed in the

Etapa and Beck decisions outlined above. As a result, the plaintiff’s allegations of

FDCPA violations fail as there is no genuine issue of material fact and no method

by which the plaintiff’s allegations survive absolute witness immunity.



{W0687044.1 }                                  -7-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 10 of 15




    b. Plaintiff’s claims are due to be dismissed because Plaintiff has not proven
       with particularity any discovery is needed pursuant to Federal Rule of
       Civil Procedure 56(d).
            Though in many cases summary judgment should not be granted until the

party opposing the motion has exhausted the discovery process, the Eleventh Circuit

Court of Appeals has not adopted a “blanket prohibition on the granting of summary

judgment motion before discovery.” Reflectone, Inc. v. Farrand Optical Co., Inc.

862 F. 2d 841, 843 (11th Cir. 1989).


            Rule 56(f)4 specifically addresses the question of summary judgment
            before discovery has taken place. The party opposing summary
            judgment may move the court to permit the discovery necessary to
            oppose the motion. The party seeking to use rule 56(f) “ ‘may not
            simply rely on vague assertions that additional discovery will produce
            needed, but unspecified, facts,’ but rather he must specifically
            demonstrate ‘how postponement of a ruling on the motion will enable
            him, by discovery or other means, to rebut the movant's showing of the
            absence of a genuine issue of fact.’”
Id. (quoting Wallace v. Brownell Pontiac– GMC Co., 703 F.2d 525, 527 (11th

Cir.1983) (quoting SEC v. Spence & Green Chem. Co., 612 F.2d 896 (5th

Cir.1980)). “A Rule 56[d] motion,” however, “must be supported by an affidavit

which sets forth with particularity the facts the moving party expects to discover and

how those facts would create a genuine issue of material fact precluding summary

judgment.” Harbert Int'l, Inc. v. James, 157 F.3d 1271, 1280 (11th Cir. 1998). The

4
 When Reflectone, Inc. v. Farrand Optical Co. was decided, the portion of the Federal Rules of
Civil Procedure allowing a nonmovant to submit an affidavit showing why it cannot present facts
essential to justify its opposition to summary judgment was Rule 56(f). This same rule is
presently Federal Rule of Civil Procedure 56(d).
{W0687044.1 }                                 -8-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 11 of 15




Plaintiff “must conclusively justify [her] entitlement to the shelter of [Rule 56(d) ]

by presenting specific facts explaining the inability to make a substantive response.”

Franklin v. Caterpillar Inc., 1:13-CV-0888-KOB, 2015 WL 535655 (N.D. Ala. Feb.

10, 2015).


      In Smith v. City of Pelham, the plaintiff moved for a Rule 56(d) Motion in the

United States District Court for the Northern Division of Alabama after the

defendant filed its Motion for Summary Judgment. 2:17-CV-1320-VEH, 2018 WL

1182605, *1 (N.D. Ala. Mar. 7, 2018). In support of her motion, the plaintiff

submitted a declaration from her attorney referring to five areas in which she would

like discovery. Id. at *3. Specifically, she stated:

            Discovery is needed with regard to the deposition of Defendant Palmer
            to rebut his Declaration; relevant personnel records; relevant leave and
            leave policy records; information relevant to the investigation allegedly
            relied on by Defendants in support of Smith's termination; discovery
            regarding the due process allegedly afforded Smith; and discovery
            relating to Smith's claims that Defendants defamed her with a poor
            reference, interfering with her post-termination employment
            opportunities.
Id. When considering the plaintiff’s Rule 56(d) motion and declaration, the Court

stated, ”A party cannot use Rule 56(d) as a springboard for a fishing expedition or a

delay tactic but must instead specify what documents or discovery are needed, and

why those materials are relevant to the issues raised on summary judgment.” Id. at

*4. (quoting Vision Bank v. Merritt, No. 10–0301–WS–C, 2010 WL 5474161, *3


{W0687044.1 }                                 -9-
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 12 of 15




(S.D. Ala. Dec. 8, 2010)). With this in mind, the Court was not persuaded the

plaintiff had met her burden as the attorney’s declaration did not “specifically state

what relevant facts she plan[ned] to explore through discovery” much less explained

“what facts she need[ed] to develop to allow her to address [the] issue central to

Defendant’s Motion.” Id. at *4-5. Therefore, the Court denied the plaintiff’s Rule

56(d) Motion.

            In Vision Bank v. Merritt, Vision Bank filed a Motion for Partial Summary

judgment for its breach of contract claim against Merritt. 2010 WL 5474161, *1

(S.D. Ala. 2010). In response, Merritt contended Vision Bank’s motion was

premature and requested an extension of time because no discovery had yet been

conducted. Id. Merritt’s sole basis for seeking postponement of the motion was he

“require[d] discovery on Vision's claims, mitigation efforts, collection efforts, and

all documents and communications surrounding these notes and Vision's allegations

that Merritt is personally liable on said notes.” Id. at *3. When considering whether

Merritt made a sufficient showing to activate Rule 56(d)’s protections, the Court

stated Merritt did not explain what facts concerning Vision’s claims he might need

to formulate a response, why discovery would be germane to the issues in the

motion, or how any facts he might potentially obtain would be pertinent to his

defense against the Rule 56 motion. Id. In sum, Merritt’s allegations were “far too

vague to derail Visions Rule 56 Motion” and failed to satisfy his burden of “showing

{W0687044.1 }                                - 10 -
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 13 of 15




specifically why ‘it cannot present facts essential to justify its opposition’ without

first undertaking discovery in the specified area.” Id.


            Similarly to Smith and Vision, Plaintiff in this case has not met her burden of

showing why discovery is necessary. Plaintiff, in support of her Rule 56(d) motion,

submitted an affidavit from her attorney, John Hubbard, alleging discovery is needed

in order to fully reply to Defendant’s Motion for Summary Judgment. However, the

affidavit states not a single specific fact which Carter expects discovery would

reveal, nor explains how any such unidentified fact will create a genuine issue

regarding the arguments raised in Crown’s Motion for Summary Judgment. The

Affidavit of Hubbard merely states, in a vague and conclusory manner:

            4. In general, Plaintiff must conduct discovery on Defendant CAM”S
            policies, business practices, and its relationship with outside counsel.
            5. Exhibit A: Plaintiff requires discovery as to the practices and
            procedures used by the firm and especially those provided by
            Defendant CAM. Plaintiff also requires discovery as to the factual
            assertions made by Mr. Patrick.
            6. Exhibit B: Plaintiff requires discovery on the policies and procedures
            in collecting debts and the relationship with outside counsel.
            7. Exhibit C: Plaintiff requires discovery on the communications
            between Defendant CAM, Mr. Kies, other outside counsel, the
            documents available to him, instructions provided to him, and his
            understanding of Rule J.
(Doc. 22-1, Page 1). The Affidavit of Hubbard never explain how discovery will

create factual issues necessary to defeat Defendant’s Motion for Summary


{W0687044.1 }                                 - 11 -
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 14 of 15




Judgment. In fact, the information about which he will inquire is already provided

within the affidavits themselves. Counsel Hubbard relies only on “vague assertions”

that discovery is needed in order to respond to Defendant’s Motion for Summary

Judgment but lacks specificity as to how those materials are relevant to the issues

raised. In essence, the “why” of Plaintiff’s argument for discovery is missing, a

crucial factor in determining whether discovery is warranted at all before granting a

motion for summary judgment. Because of this, Plaintiff’s Rule 56(d) motion should

be denied, and summary judgment should be granted in Defendant’s favor as there

is no genuine issue of material fact.


                                      III.   CONCLUSION

      WHEREFORE PREMISES CONSIDERED, Defendant respectfully request this

Honorable Court enter an order granting summary judgment in its favor, and

dismissing this case in its entirety, with prejudice. As demonstrated, supra, there is

no genuine issue of material fact. Defendant Crown is entitled to judgment as a

matter of law on Plaintiff’s claim.


                                      Respectfully submitted,



                                      /s/ Neal D. Moore, III
                                      Neal D. Moore, III
                                      Attorney for Defendant


{W0687044.1 }                                - 12 -
                Case 1:20-cv-01803-CLM Document 24 Filed 06/09/21 Page 15 of 15




OF COUNSEL:
MOORE, YOUNG, FOSTER, & HAZELTON, LLP
1122 Edenton Street
Birmingham, Alabama 35242
Phone: (205) 879-8722
Fax: (205) 879-8831
NMoore@my-defense.com




                                CERTIFICATE OF SERVICE

      This is to certify that on this the 9th day of June, 2021, a copy of the above and
foregoing has been served upon counsel for all parties to this proceeding via Alafile:

John C. Hubbard
PO Box 953
Birmingham, AL 35201
jch@jchubbardlaw.com



                                                      /s/ Neal D. Moore, III
                                                      OF COUNSEL




{W0687044.1 }                                - 13 -
